DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “the apical portion has an aperture therein” (lines 1-2), which lacks support from the originally filed disclosure and is thus considered to be new matter.  Note that the original specification (page 12 lines 14-22) and drawings Figs. 7A-
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32, depending on claim 27, recites the limitation “the at least one primary passage” which lacks antecedent basis in the claims.  

Claim Rejections - 35 USC § 102 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman (5,788,489)
Regarding claim 14, Huffman discloses a system for simulating a mouth of a patient, comprising: a base (Fig. 16) having a plurality of rows each of the plurality of rows comprising a plurality of holes 87, 89, 93, 94, each having an opening to a major surface of the base (Fig. 16; column 8 lines 29-52).  Huffman also discloses a plurality of positioning elements (dowel pins 11) each configured with an apical portion 15 to be received in one of the plurality of holes, wherein a coronal portion 17 of each of the plurality of positioning elements 11 is configured to project from the major surface of the base when the apical portion is received in the one of the plurality of holes (Fig. 3; column 5 lines 20-30).  
	As to claims 15-16, Fig. 16 shows the plurality of rows are each arranged as an arch to simulate a dental arch of the patient; wherein the plurality of rows comprise arches of different sizes each configured to simulate a dental arch of a different size (Fig. 16; column 8 lines 30-54).
	As to claim 17, wherein each of the plurality of positioning elements has a shoulder (transition between 15 and 17) positioned between the coronal portion 17 and the apical portion 15, wherein the shoulder is configured to contact the major surface (Fig. 3).  As to claim 18, Fig. 3 shows the apical portion having an aperture (apical hollow within 27, 29, therein.    
Regarding claim 27, Huffman discloses a system for simulating a mouth of a patient, comprising: a base (Fig. 16) having a plurality of rows each of the plurality of rows comprising a plurality of holes each having an opening to a major surface of the 
As to claims 28-29, Fig. 16 shows the plurality of rows are each arranged as an arch to simulate a dental arch of the patient; wherein the plurality of rows comprise arches of different sizes each configured to simulate a dental arch of a different size (Fig. 16; column 8 lines 30-54).  The plurality of positioning elements 11 are shown having a shoulder (transition between 15 and 17) positioned between the coronal portion 17 and the apical portion 15, wherein the shoulder is configured to contact the major surface (Fig. 3).  

		Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 19-22, 24-25, 30-31, and 33-34, are rejected under 35 U.S.C.103 as being unpatentable over Huffman in view of Woldegergis et al. (2013/0330689). 
As to claim 19, Huffman discloses model 1, 9, configured to couple to the base 3 via one or more of the plurality of positioning elements 11 (Fig. 1-3).  However, Huffman fails to disclose the model having a primary passage and transverse passage as claimed.  Woldegergis et al. discloses a model 26 (Fig. 6) having at least one primary passage 7 and at least one transverse passage 28 extending substantially transverse toSUPPLEMENTAL PRELIMINARY AMENDMENTPage 3 Serial Number:16/560,637Dkt: 4394.B97US2 the primary passage, wherein the at least one primary passage and the at least one transverse passage are configured to receive different portions of an implant analog 21 (Figs. 5-6; paragraph 91).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huffman by including in the model primary and transverse passages in order to effectively removably coupling implant analogs therein as explicitly taught by Woldegergis et al. 
As to claims 20, note that the implant analog is not positively claimed; therefore, the implant analog and any further limitation(s) thereof are not given patentable weight.
As to claims 21-22, Huffman’s model 1, 9, (Fig. 1) is configured to represent an accurate model of the patient's jaw, wherein the model includes a working surface 7 that is configured to receive one or more components that simulate abutments or other dental implant components.  
As to claims 24-25, Woldegeris et al. discloses the at least one transverse passage 28 can include one or more fixation and retention features that allow for affixation and retention of the transverse component (Fig. 6; paragraph 91).  Note in Fig. 2 Woldegeris shows the transverse passage 8 comprises a plurality of passages angled relative to each other forming a bayonet closure with the transverse element of analog (Fig. 2; paragraph 82).  It would have been obvious to one having ordinary skill in the art 
As to claims 30-31 and 33-34, Huffman in view of Woldegeris et al. disclose the elements as claimed as detailed above with respect to claims 19-22 and 24-25. 

10.	Claims 23 and 32 are rejected under 35 U.S.C.103 as being unpatentable over Huffman in view of Woldegergis, and further in view of Ihde et al. (2007/0224576). 
	Huffman/Woldegeris discloses the invention substantially except for the model having a plurality of primary passages angled relative to each other.  Ihde et al. discloses a dental model having a plurality of primary passages (to receive a plurality of analogs 9) which are angled relative to each other as shown by the dashed longitudinal axes (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huffman/Woldegeris to include a plurality of primary passages angled relative to each other as taught by Ihde et al. in order to accommodate a plurality of artificial teeth which are angled relative to each other.  

11.	Claim 26 is rejected under 35 U.S.C.103 as being unpatentable over Huffman in view of Lerner (2014/0342306). 
	Huffman discloses the invention substantially except for the base is thicker at the posterior end thereof than the anterior end thereof.  Lerner discloses a base 34/36/104 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772